449 F.2d 343
UNITED STATES of America, Plaintiff-Appellee,v.Thomas C. BRACKETT, Defendant-Appellant.
No. 71-1192 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 26, 1971.
Rehearing and Rehearing En Banc Denied December 2, 1971.

Appeal from United States District Court, Middle District of Alabama; Frank M. Johnson, Jr., Chief Judge.
Harry H. Perdue, Montgomery, Ala., Court-appointed, for defendant-appellant.
Ira De Ment, U. S. Atty., D. Broward Segrest, Asst. U. S. Atty., Montgomery, Ala., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966



1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.